Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed on 4/10/2018 Claims 1-20 have been examined. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/10/2018 and 9/24/2019 have been considered by the examiner.

Claim Objections
The disclosure is objected to because of the following informalities:
Claims 1, 4, 5, 12, 13, 17 and 20 are objected to because abbreviations are not defined. The claims is directed to abbreviation "IoT". This abbreviation should be defined where it is first used in the claims.
Appropriate correction is required. 



Claim Rejections - 35 USC § 101
35 USC § 101 reads as follows:


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 17 recites an embodiment of the applicants' invention directed towards “A computer readable storage medium” It is noted, however, that the recitation of the medium in the specification is not exclusory with respect to non-statutory medium types (Specification, Para 0053-0054]). Additionally, variations of the term “storage” are not necessarily considered to limit a media claim to non-transitory embodiments because content may be considered to be stored on a signal during propagation and because many disclosures conflate storage media and signals.
Thus, under the broadest reasonable interpretation, the claim(s) as a whole would include non-statutory mediums such as carrier waves.	“The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must 
Claims 18-20, which depend from claim 17, are rejected for the same reasons as given above because the additionally recited limitations do not exclude signal per se.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Schneider et al. Patent No. US 10,956,132 B1 (Schneider hereinafter) 

Regarding claim 1,
Schneider teaches a method comprising:
obtaining a deployment specification comprising an identity of a first component (Col 4 lines 31-35 – The repository 120 and catalog may be enabled by a transform dictionary that defines metadata for transforms, including descriptive information as well as the code to execute the transform; and Col 13 lines 3-8 – the transform dictionary may describe the results of deploying a transform bundle to production, wherein each deployed transform may be assigned a globally unique ID) in an loT system (Col 4 lines 56-62 – the execution environments 130A, 130B, and 130N may represent one or more HTEs. Each HTE may include one or more hosts or servers that execute the program code of the corresponding transforms. An execution environment may include one or more systems, services, or other components that implement tasks associated with a transform)
generating at least a first hypergraph representing a state of the first component based on the deployment specification (Abstract – the system generates a plurality of dependency graphs, including a first dependency graph and a second dependency graph).
linking the first hypergraph to at least a second hypergraph representing a second component; and providing the state of the first component based on the first hypergraph node (Abstract - One transform of the first dependency graph is used to generate first output corresponding to a node in the second dependency graph. One or more transforms of the second dependency graph are used to generate second output based at least in part on the first output of the first dependency graph).

Regarding claim 2, the method of claim 1,
Schneider teaches
wherein linking the first hypergraph to the second hypergraph comprises: obtaining a data flow path between the first component and the second component as specified in the deployment specification (Col 4 lines 12-18 - the dependency relationships between the transforms may be captured in a dependency graph 125 stored in a suitable repository 120. The graph 125 may represent a directed acyclic graph or other type of graph in which nodes represent transforms and edges represent the flow of data from a first transform to a second transform).

Regarding claim 3, the method of claim 1,
Schneider teaches
wherein the deployment specification comprises an identity of a function, and at least a first service level objective of the first component (Col 12 lines , wherein generating the first hypergraph comprises: representing the function and the first service level objective (Col 13 lines 3-13 - the transform dictionary may describe the results of deploying a transform bundle to production, where the bundle consumes particular input data channels. The data returned by the dictionary may include the transform bundle ID providing the transformation, the identity and version of each input data stream, and the semantics of each variable in the output channel of a given transform).

Regarding claim 4, the method of claim 1,
Schneider teaches
wherein the first component comprises an edge device or a core device in the loT system (Col 4 lines 56-62 – the execution environments 130A, 130B, and 130N may represent one or more HTEs. Each HTE may include one or more hosts or servers that execute the program code of the corresponding transforms. An execution environment may include one or more systems, services, or other components that implement tasks associated with a transform), and wherein generating the first hypergraph comprises: modeling a set of dataflows that represent virtual paths through the first component, including a plurality of end points; and wherein providing the state comprises providing the set of dataflows (Col 4 lines 12-18 - the dependency relationships between the transforms may be captured in a dependency graph 125 stored in a suitable repository 120. The graph 125 may represent a directed acyclic graph or other type of graph in which nodes represent transforms and edges represent the flow of data from a first transform to a second transform; and Col 14 lines 21-25 – the data realm may include transform dependency graphs that connect data transforms together to produce the desired output feature vectors and/or datasets).

Regarding claim 5, the method of claim 1,
Schneider teaches
wherein providing the state comprises: providing a version of each of one or more machine-learned models trained using the loT system associated with the first component (Col 2 lines 34-40 - One or more dependency graphs for a machine learning model or software development model may include nodes 

Regarding claim 6, the method of claim 1,
Schneider teaches
wherein providing the state comprises: providing an ingress component that is a source of data or an egress component to which data flows from the first component (Col 9 lines 12-22 and Fig. 3A - a dependency graph 125A may indicate the relationships among a set of training transforms 132A. One or more training transforms 132A may consume data 340A from the one or more data sources 190A. Using the data 340A, the training transform(s) 132A may output the trained model 341A using one or more channels, and the channels may represent a stream of input to one or more testing transform(s) 132B).

Regarding claim 7, the method of claim 1,
Schneider teaches
wherein the deployment specification specifies a list of components, including the first component, the method further comprising: generating a plurality of hypergraphs each corresponding to a respective component in the list of components (Col 4 lines 12-37 - the graph may be defined using a component for graph definition 110, wherein the graph definition 110 may define the nodes and edges of the graph based on user input. For example, the repository 120 may include or be associated with an interface that permits users to browse a catalog of transforms, select a list of transforms from the catalog, and include the list selected transforms in a machine learning tool or other software tool, and the graph 125 may be built based (at least in part) on automated analysis of the list of transforms selected by a user).

Regarding claim 8, the method of claim 1,
Schneider teaches
receiving a request for an association of data flows between at least the first component, obtaining the data flows between the first component and at least the second component based on the first hypergraph, and providing the data flows between the first component and at least the second component responsive to the request (Col 4 lines 12-37 - The graph 125 may represent a directed acyclic graph or other type of graph in which nodes represent 

Regarding claim 9,
Schneider teaches a system comprising a computer system having one or more processors programmed to:
obtain a deployment specification comprising an identity of a first component (Col 4 lines 31-35 – The repository 120 and catalog may be enabled by a transform dictionary that defines metadata for transforms, including descriptive information as well as the code to execute the transform; and Col 13 lines 3-8 – the transform dictionary may describe the results of deploying a transform bundle to production, wherein each deployed transform may be assigned a globally unique ID) in an loT system (Col 4 lines 56-62 – the execution environments 130A, 130B, and 130N may represent one or more HTEs. Each HTE may include one or more hosts or servers that execute the program code of the corresponding transforms. An execution environment may include one or more systems, services, or other components that implement tasks associated with a transform)
generate at least a first hypergraph representing a state of the first component based on the deployment specification (Abstract – the system generates a plurality of dependency graphs, including a first dependency graph and a second dependency graph).
link the first hypergraph to at least a second hypergraph representing a second component; and provide the state of the first component based on the first hypergraph node (Abstract - One transform of the first dependency graph is used to generate first output corresponding to a node in the second dependency graph. One or more transforms of the second dependency graph are used to generate second output based at least in part on the first output of the first dependency graph).

Regarding claims 10-16, 
Claims 10-16 are analyzed and interpreted as a system of claims 2-8.


Regarding claim 17,
Schneider teaches a computer readable storage medium comprising instructions, when executed on a computer system, program the computer system to:
obtain a deployment specification comprising an identity of a first component (Col 4 lines 31-35 – The repository 120 and catalog may be enabled by a transform dictionary that defines metadata for transforms, including descriptive information as well as the code to execute the transform; and Col 13 lines 3-8 – the transform dictionary may describe the results of deploying a transform bundle to production, wherein each deployed transform may be assigned a globally unique ID) in an loT system (Col 4 lines 56-62 – the execution environments 130A, 130B, and 130N may represent one or more HTEs. Each HTE may include one or more hosts or servers that execute the program code of the corresponding transforms. An execution environment may include one or more systems, services, or other components that implement tasks associated with a transform)
generate at least a first hypergraph representing a state of the first component based on the deployment specification (Abstract – the system generates a plurality of dependency graphs, including a first dependency graph and a second dependency graph).
link the first hypergraph to at least a second hypergraph representing a second component; and provide the state of the first component based on the first hypergraph node (Abstract - One transform of the first dependency graph is used to generate first output corresponding to a node in the second dependency graph. One or more transforms of the second dependency graph are used to generate second output based at least in part on the first output of the first dependency graph).

Regarding claims 18-20, 
Claims 18-20 is analyzed and interpreted as a computer readable storage medium of claims 2-4.




- 29 -DOCS 123144-014UT1/2670836.1
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956.  The examiner can normally be reached on Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445